Title: From Thomas J. O’Flaherty to James Monroe, 3 August 1823
From: O’Flaherty, Thomas J.
To: Monroe, James


                        Honourable and Patriotic Sir,
                        
                            
                            
                        
                    The Institutions which flourish under the arch of our Constitution strike the scholar with fond surprise. The liberal management held out to Literature shews its importance, and how keenly it is relished by American  Freemen. In this State we see an Edifice, which when in operation, will scatter the salutary light of mind throughout “the Old Dominion,” and enable the rising sons of Virginia to move into the luminous career of her soldiers, her statesmen and her Presidents. May the measure of its utility be commensurate with the towering elevation it commands! It may not perhaps be considered an ill-grounded opinion that its Departments will be filled up by men from this, and the other side of the Atlantic. Indeed it was with this belief that I wrote to Mr Jefferson. His letter I have the honour of enclosing you. It is accompanied by a recommendation from my much-respected friend Mr Roane, and my letter to, and answer from Judge Cooper, President of the South Carolina College. I hope, Sir, I need not mention the honour I now feel in writing to a Man, who Scipio-like entered when yet a youth on the service of his Country, and eventually has become the Representative of a nation the greatest in the world. Born, Sir, in a distant land, yet cherishing sentiments not uncongenial to Civil and Religious Freedom, I take the liberty of hoping, that when you and the other Trustees of the University will go into an election for the Professorship of Languages my name will not be forgotten on the list of Candidates, or that should a suitable place now offer in a Southern College you would do me the honour of acquainting me with it. With sentiments of profound respect, I have the honour to be, Sir,your obedient servant
                        
                    Thomas J. O’Flaherty—*By some accident Judge Cooper’s letter is mislaid—